Matter of Lewis (2019 NY Slip Op 03878)





Matter of Lewis


2019 NY Slip Op 03878


Decided on May 16, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 16, 2019

[*1]
In the Matter of DAVID ANDREW LEWIS, an Attorney. 
(Attorney Registration No. 2740892)

Calendar Date: April 22, 2019

Before: Garry, P.J., Mulvey, Devine, Rumsey and Pritzker, JJ.


David Andrew Lewis, Leawood, Kansas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
David Andrew Lewis was admitted to practice by this Court in 1996 and lists a business address in Leawood, Kansas with the Office of Court Administration. Lewis has applied to this Court, by affidavit sworn to March 4, 2019, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Lewis is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirements for the most recent biennial period beginning in 2018 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
However, Office of Court Administration records establish that Lewis has since become current in his New York attorney registration requirements and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Lewis is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept his resignation.
Garry, P.J., Mulvey, Devine, Rumsey and Pritzker, JJ., concur.
ORDERED that David Andrew Lewis' application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that David Andrew Lewis' name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that David Andrew Lewis is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Lewis is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that David Andrew Lewis shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.